     Case: 1:19-cv-07495 Document #: 27 Filed: 07/08/20 Page 1 of 1 PageID #:115

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                 Eastern Division

Herman Fulwiley
                                          Plaintiff,
v.                                                         Case No.: 1:19−cv−07495
                                                           Honorable Manish S. Shah
Direct Energy Services, LLC, et al.
                                          Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, July 8, 2020:


        MINUTE entry before the Honorable Manish S. Shah: Pursuant to the stipulation
of dismissal [26], this case is dismissed with prejudice and with each party to bear its own
costs and attorney's fees. Civil case terminated. Notices mailed.(psm, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
